 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3869 
 
AN ACT 
To designate the facility of the United States Postal Service located at 600 East Capitol Avenue in Little Rock, Arkansas, as the Sidney Sid Sanders McMath Post Office Building. 
 
 
1.Sidney Sid Sanders McMath Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 600 East Capitol Avenue in Little Rock, Arkansas, shall be known and designated as the Sidney Sid Sanders McMath Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sidney Sid Sanders McMath Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
